Case 1:19-cv-04154-JMS-DLP Document 71 Filed 08/31/21 Page 1 of 7 PageID #: 387




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JAMES GARVEY,                                           )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 1:19-cv-04154-JMS-DLP
                                                         )
 DUSHAN ZATECKY, et al.                                  )
                                                         )
                               Defendants.               )

                       ORDER GRANTING DEFENDANT WARDENS'
                         MOTION FOR SUMMARY JUDGMENT

        Plaintiff James Garvey, an Indiana Department of Correction ("IDOC") inmate at

 Pendleton Correctional Facility ("Pendleton"), filed this civil rights action against Officer Robert

 Curts, and Warden Zatecky, and Deputy Wardens Alsip and Reagle (the "Wardens") on October

 9, 2019. He alleges that Officer Curts 1 sprayed him with a chemical agent while he was at outside

 recreation and was not posing a threat to anyone. Dkt. 8 at 3. He also alleges that the Wardens

 failed to protect him and provided unconstitutional conditions of confinement. Id. The Wardens

 seek summary judgment on the claims against them. For the reasons explained below, the Wardens'

 unopposed motion for summary judgment, dkt. [63], is GRANTED.

                                            I. Standard of Review

        Summary judgment shall be granted "if the movant shows that there is no genuine dispute



 1
  The Court undertook numerous efforts to perfect service on Robert Curts utilizing the waiver of
 service provisions of Rule 4(d) of the Federal Rules of Civil Procedure which were unsuccessful.
 Ultimately, the Court twice directed the United States Marshal to issue process to Robert Curts via
 summons pursuant to Fed. R. Civ. P. 4(c)(3). Service on Robert Curts was eventually successful,
 and he appeared pro se and filed a "Response to frivolous allegation by James Garvey" which the
 Court construed as an answer to the plaintiff's complaint. Dkt. 67. The Office of the Indiana
 Attorney General made clear in the Wardens' motion for summary judgment that Robert Curts will
 not be represented by their office in this matter. Dkt. 64 at 1 n.1.
Case 1:19-cv-04154-JMS-DLP Document 71 Filed 08/31/21 Page 2 of 7 PageID #: 388




 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

 P. 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is genuine only "if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party." Id.

         Mr. Garvey failed to respond to the summary judgment motion. Accordingly, facts alleged

 in the motion are deemed admitted so long as support for them exists in the record. See S.D. Ind.

 L.R. 56-1 ("A party opposing a summary judgment motion must . . . file and serve a response brief

 and any evidence . . . that the party relies on to oppose the motion. The response must . . . identif[y]

 the potentially determinative facts and factual disputes that the party contends demonstrate a

 dispute of fact precluding summary judgment."); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003)

 ("[F]ailure to respond by the nonmovant as mandated by the local rules results in an admission").

 This does not alter the summary judgment standard, but it does "[r]educe[] the pool" from which

 facts and inferences relative to the motion may be drawn. Smith v. Severn, 129 F.3d 419, 426

 (7th Cir. 1997). Thus, "[e]ven where a non-movant fails to respond to a motion for summary

 judgment, the movant 'still ha[s] to show that summary judgment [i]s proper given the undisputed

 facts.'" Robinson v. Waterman, 1 F.4th 480, 483 (7th Cir. 2021) (quoting Yancick v. Hanna Steel

 Corp., 653 F.3d 532, 543 (7th Cir. 2011)).

                                          II. Material Facts

         The following facts, unopposed by Mr. Garvey and supported by admissible evidence, are

 accepted as true.

         A. The Parties

         At all times relevant to this action, Dushan Zatckey was Warden at Pendleton. Dkt. 18 at

 1. Duane Alsip and Dennis Reagle were Deputy Wardens. Id. Mr. Garvey is in IDOC custody at



                                                    2
Case 1:19-cv-04154-JMS-DLP Document 71 Filed 08/31/21 Page 3 of 7 PageID #: 389




 Pendleton. Dkt. 63-1 at 17-18. In March 2019, he was housed in the G cell house in disciplinary

 segregation. Id.

        B. March 24, 2019 Incident

        On March 24, 2019, Mr. Garvey was taken to an outdoor recreation cage where he observed

 Officer Curts fighting with other offenders. Id. at 24-25. He observed Officer Curts attack another

 offender and two other officers had to pull Curts off of the offender. Id. at 25. Mr. Garvey testified

 that Officer Curts walked by 8 or 9 recreation cages, including Mr. Garvey's, and sprayed all the

 inmates with pepper spray while using derogatory and profane language towards them. Id. Mr.

 Garvey testified that Officer Curts sprayed him in the face with pepper spray when he was not

 posing any threat to anyone. Id. at 26-27. The pepper spray got into his hair, on his face, and down

 his shirt. Id. at 42. Mr. Garvey stated that Intelligence and Investigations Internal Affairs officers

 responded, shut down recreation, reviewed the chemical agent questions and warnings, and

 provided the inmates, including Mr. Garvey, with decontamination showers. Id. at 31, 37. Officer

 Curts was immediately terminated. Id. at 25, 37.

        Mr. Garvey stated prior to March 24, 2019, he had never been sprayed with pepper spray

 or had force used against him by correctional officers. Id. at 22-24. Officer Curts' actions came as

 a "[c]omplete surprise" to Mr. Garvey because before this incident, Officer Curts "was cool with

 him" and "had no problem with him[.]" Id. at 27. Mr. Garvey did not write to the Warden or Deputy

 Wardens with any complaints about his treatment by Officer Curts or other employees at Pendleton

 before this incident. Id. at 39. He began the informal grievance process the day the event occurred.

 Id. at 39-40.




                                                   3
Case 1:19-cv-04154-JMS-DLP Document 71 Filed 08/31/21 Page 4 of 7 PageID #: 390




         C. Conditions of Confinement

         When asked about what evidence he had about inadequate training or the unconstitutional

 conditions of how he has been treated in prison to support this Eighth Amendment claims against

 the Wardens, Mr. Garvey testified with list of complaints, including that the G cell house smells

 like urine, cleaning supplies are not handed out, he has restricted access to hygiene items and

 showers, he has requested clothes while on strip cell status and not received them, he has not

 received an ID, he cannot use the phone, and several inmates have committed suicide. Id. at 54-

 55. This list does not relate to use of force by staff. Id.

                                             III. Discussion

         The Court addresses each of Mr. Garvey's claims against the Wardens, in turn.

         A. Failure to Protect

         To survive summary judgment, Mr. Garvey must point to evidence from which a

 reasonable juror could find that (1) he faced an excessive risk to his health and safety and (2) the

 Wardens knew about the risk but were deliberately indifferent to it. Sinn v. Lemmon, 911 F.3d 412,

 419 (7th Cir. 2018); see Farmer v. Brennan, 511 U.S. 825, 832 (1994). To be liable for failure to

 protect, a defendant must have had "actual, and not merely constructive, knowledge of the risk" to

 the plaintiff's safety. Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015). Usually, a plaintiff

 proves the defendant's knowledge of an excessive risk by "showing that he complained to prison

 officials about a specific threat to his safety." Id. (quotation marks omitted). "Complaints that

 convey only a generalized, vague, or stale concern about one's safety typically would not support

 an inference that a prison official had actual knowledge that the prisoner was in danger." Id. at

 480-81.




                                                     4
Case 1:19-cv-04154-JMS-DLP Document 71 Filed 08/31/21 Page 5 of 7 PageID #: 391




        Mr. Garvey provides no evidence that the Wardens knew about any risk of his attack by

 Officer Curts, or any other IDOC officer. Indeed, it is undisputed that the Wardens did not have

 any knowledge—Mr. Garvey admits to never notifying the Wardens of any such issues before

 Officer Curts sprayed him. Quite the opposite, actually. Mr. Garvey expressed surprise at Officer

 Curts' actions, stated that he must have "snapped" for no reason, and claimed to have no prior

 problems with this officer. Dkt. 63-1 at 33-35. He testified that he did not write the Wardens about

 his safety or concerns about Officer Curts before the incident and stated "[t]his was just a spur of

 the moment thing[.]" Id. at 40.

        Because the Wardens had no notice of a specific threat to Mr. Garvey's safety, a reasonable

 jury could not find they were deliberately indifferent. Accordingly, the Wardens are entitled to

 summary judgment on this claim.

        B. Unconstitutional Conditions

        "A prisoner challenging conditions of confinement must first show that the conditions were

 sufficiently serious as an objective matter, meaning that they den[ied] the inmate civilized measure

 of life's necessities, creating an excessive risk to the inmate's health and safety." Thomas v.

 Blackard, 2 F.4th 716, 719-20 (7th Cir. 2021) (quotations omitted). Second, "the inmate must

 prove that prison officials acted with deliberate indifference—that they knew of and disregarded

 this excessive risk of harm to the inmate." Id.

        In his complaint, Mr. Garvey alleged that the Wardens violated his Eighth Amendment

 rights by knowingly creating a dangerous environment, allowing staff to be trained to hate inmates,

 creating an "us against them" atmosphere, and by having an understaffed facility which forced

 officers to work long shifts multiple days in a row, which created a hostile and tense environment.

 Dkt. 8 at 3. But Mr. Garvey points to no evidence of these allegations. And when given the



                                                   5
Case 1:19-cv-04154-JMS-DLP Document 71 Filed 08/31/21 Page 6 of 7 PageID #: 392




 opportunity at his deposition, Mr. Garvey described a different laundry list of general grievances,

 including access to hygiene items, cleaning supplies, showers, an ID card, clothing while on strip

 cell status, and the telephone. He also mentioned inmates' suicides. The Wardens argue that these

 allegations "exceed[] the scope of the claims [Mr. Garvey] was permitted to proceed on upon

 screening." Dkt. 64 at 13. Whether inside or outside of the scope of the claims, none of these

 unsupported allegations show that Mr. Garvey faced any specific conditions serious enough to

 meet the objective part of the deliberate indifference standard. And even if they were, Mr. Garvey

 has provided no evidence that the Wardens were aware of any such conditions. Without such

 evidence, no reasonable juror could find that the Wardens knew of any unconstitutional conditions

 that posed a risk of harm to Mr. Garvey and disregarded that risk. Thus, they are entitled to

 summary judgment on this claim.

                             IV. Conclusion and Further Proceedings

        For the reasons explained above, the Wardens' unopposed motion for summary judgment,

 dkt. [63], is GRANTED. No partial final judgment shall issue at this time.

        The Eighth Amendment excessive force claim against Officer Robert Curts in his

 individual capacity remains pending. Officer Curts has answered Mr. Garvey's complaint. The

 Court will issue a scheduling order for the claims against Officer Curts in a separate order.

        The clerk is directed to terminate as defendants Wardens Dushan Zatecky, Duane Alsip,

 and Dennis Reagle from the docket.

        IT IS SO ORDERED.



           Date: 8/31/2021




                                                  6
Case 1:19-cv-04154-JMS-DLP Document 71 Filed 08/31/21 Page 7 of 7 PageID #: 393




 Distribution:

 JAMES GARVEY
 136054
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Archer Riddick Randall Rose
 INDIANA ATTORNEY GENERAL
 archer.rose@atg.in.gov




                                               7
